No Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
05/18/2021 has been entered. 

Notice to Applicant
2.	The following is a Non-Final Office action. In response to Final Rejection 
of February 18, 2021, Applicant, on 5/18/2021, amended claims 1-2, and 7-8. Claims 1-8 are pending in this application and have been rejected below

Response to Amendment
Applicant’s amendments are acknowledged.
Regarding 35 U.S.C. § 101 rejection, the amended claims have been considered and are insufficient to overcome the rejection. Please refer to the 35 U.S.C. § 101 rejection for further explanation and rationale.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  


Response to Arguments
Applicant’s arguments filed May 18, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed May 18, 2021.
On Pg. 7-8 of Remarks regarding the 35 U.S.C. 101 rejection, Applicant included the training and improving of the allocation rules and states the claims are no longer "directed to" an abstract idea, and further. In the alternative, under Step 2A, Prong 2, the inclusion of the training and improving of the allocation rules constitutes a recitation of additional elements that integrate the abstract idea into a practical application. In response, Examiner respectfully disagrees. Examiner finds the amended claim language recites an abstract idea that constitutes methods based on “Methods of Organizing Human Activity” –business relations and is currently not tied to any additional element(s) that would integrate the abstract idea into a practical application. For at least these reasons, the claims remain rejected under 35 U.S.C. § 101 for being directed to non-statutory subject matter.
On Pg. 8 of Remarks regarding the 35 U.S.C. 103 rejection, Applicant states Tseretopoulos does not teach or suggest allocating the expense costs of the input expense [singular] to member user subaccount. Specifically on Pg. 12 of the Remarks, 
On Page 12 of Remarks, Applicant states the cited Prior Art fails to teach or suggest usage of the calendar information to serve as a delineation between using the first expense allocation and the second expense allocation, as defined in the claims specifically whether or not the expense type value matches an expense type value on the calendar.  In response, TSERETOPOULOS discloses matching expense types with use of calendaring application in Par. 100-" In accordance with another example, a purchase is made a restaurant in an airport during a time range at which the user is travelling for business. The user may be determined to be travelling for business, for example, using a travel itinerary or calendar of a calendar application as described above. The restaurant may be determined to be an airport based on a geo-location, which may be provided by the supplemental data provider 142 or merchant 150 or other means. The data management device 114 determines that the record matches a tagging rule for "business expense" or more specifically a "travel expense", appends the tag in a new primary tag field of the corresponding transaction record, and stores the appended transaction record in the database 116 in the data table for the credit card account.” 
Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 – 8 are directed to a method for determining an expense type, which include determining an expense type via content analysis for an input of structured data and unstructured data that is associated to an expense event;  comprising the structured data and the unstructured data to include keyword text data, tags and metadata, and the input of the structured data and the unstructured data is to a linked user account structure; identifying historic calendar expense events that are associated with the expense type value and occur within a threshold time of a time of the input expense event as nearby calendar expense events; determining that the expense type value most-strongly matches an expense type of a first of the nearby calendar expense events; differentially allocating portions of expense costs of the expense event pursuant to allocation rules for  an expense allocation that is historically utilized; determining that the input expense event expense type does not match expense types of the nearby calendar expense events; identifying one of the group members as responsible for generating the input expense event as a 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using a computer to perform each step. The computer is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer”, is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Regarding Step 2A and “distributed cloud computing environment”, it is MPEP 2106.05(h) – field of use.
Mere instructions to apply an exception using a computer component cannot provide an inventive concept.  
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321.  Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-8 recite the additional elements determining the expense type value, identifying the historic calendar expense events, differentially allocating the expense costs of the expense event to respective ones of the member user subaccounts pursuant to expense allocation , identifying the one of the group members as responsible for generating the input expense event, allocating within the user subaccounts the expense costs of the input expense to respective ones of the member i. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc. and  i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321. Dependent Claim 3 with regards to Step 2A- Prong II, and the additional element “service in a cloud environment”, indicates computers communicating with other computers and is MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” With regards to Step 2B and “service in a cloud environment” which is MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321.  Dependent Claims 4-8 are included in the abstract idea and continue to further narrow the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over TSERETOPOULOS et al., US Publication No. 20190102392A1 [hereinafter TSERETOPOULOS], in view of Thier et al., US Publication No US 20150302531A1 [hereinafter Thier], and in view of McLachlan et al., US Publication No US 20120232947A1 [hereinafter McLachlan].

Regarding Claim 1, 
TSERETOPOULOS teaches
A computer-implemented method comprising: (TSERETOPOULOS Par. 12 – “In accordance with a first aspect of the present disclosure, there is provided a data management device. The data management device comprises a processor and a memory coupled to the processor. The processor has stored hereon instructions that, when executed by the processor, cause the data management device to perform methods described herein. In particular, in the first aspect, the data management device receives from a first data provider one or more records of a data table, each record comprising a plurality of fields.”)
determining via content analysis an expense type value for an input to a distributed cloud computing environment of structured data and unstructured data that is associated to an expense event wherein the structured data and the unstructured data comprise keyword text data, tags and metadata, and the input of the structured data and the unstructured data is to a linked user account structure provisioned within the distributed cloud computing environment that links each of a plurality of user subaccounts that are each associated to respective group members of a plurality of group members; (TSERETOPOULOS Par. 35 – “The memory 226 also stores a variety of data 288. The data 288 may comprise sensor data sensed by the sensors 242, user data 184 comprising user preferences, settings and optionally personal media files (e.g., music, videos, directions, etc.), a download cache comprising data downloaded via the wireless transceivers 230, and saved files. "; Par. 61-"In some examples, the data management device 114 may access additional information associated with the account from the data provider 120. The additional information may comprise one or more of an authorized user (e.g., cardholder) associated with the respective transaction(s), an account type, an account sub-type, account name, an amount, a current account balance,, etc.”; TSERETOPOULOS Par. 69-70-“ Tags may be descriptive, examples include …, child/dependent expenses, …. Tags may be based on type, examples include business or personal. The tags may be contextual in nature. At operation 606, the data management device 114 appends the one or more records to include one or more tag fields corresponding to the determined one or more tags for the one or more records. ; Par. 86-“The triggers may be based on any one or a combination of a value of one or more fields of one or more transaction records in a data table of a database 116, transaction history (e.g., transaction records) associated with the user or account, additional information associated with the account, or supplemental data associated with the respective transaction, or other events. Tag fields may or may not be considered. As noted above, the additional information may comprise one or more of an authorized user (e.g., cardholder) )
identifying historic calendar expense events that are associated with the expense type value and occur within a threshold time of a time of the input expense event as nearby calendar expense events; (TSERETOPOULOS Par. 57-“When the one or more records include financial transaction records, the plurality of fields of the one or more records may comprise at least two of a date field, a time field, a merchant ID field, an amount field, and a user ID field. “; Par. 100 – “In accordance with another example, a purchase is made a restaurant in an airport during a time range at which the user is travelling for business. The user may be determined to be travelling for business, for example, using a travel itinerary or calendar of a calendar application as described above. The restaurant may be determined to be an airport based on a geo-location, which may be provided by the supplemental data provider 142 or merchant 150 or other means. The data management device 114 determines that the record matches a tagging rule for “business expense” or more specifically a “travel expense”, appends the tag in a new primary tag field of the corresponding transaction record, and stores the appended transaction record in the database 116 in the data table for the credit card account.”).
in response to determining that the expense type value most-strongly matches an expense type of a first of the nearby calendar expense events relative to remaining others of the nearby calendar expense events, (TSERETOPOULOS Par. 100-"In accordance with another example, a purchase is made a restaurant in an airport during a time range at which the user is travelling for business. The user may be determined to be travelling for business, for example, using a travel itinerary or calendar of a calendar application as described above. The restaurant may be determined to be an airport based on a geo-location, which may be provided by the supplemental data provider 142 or merchant 150 or other means. The data management device 114 determines that the record matches a tagging rule for "business expense" or more specifically a "travel expense", appends the tag in a new primary tag field of the corresponding transaction record, and stores the appended transaction record in the database 116 in the data table for the credit card account."; Par. 58-"At operation 604, the data management device 114 applies a plurality of predetermined autotagging rules to determine one or more tags for the one or more records in accordance with the predetermined autotagging rules based on one or more of the plurality of fields of the record.”)
differentially allocating portions of expense costs of the expense event to respective ones of the member user subaccounts pursuant to allocation rules “…for a first expense allocation that is historically utilized in association with the first nearby calendar event for allocating expense costs to the member user subaccounts”;  (TSERETOPOULOS Par. 58-"At operation 604, the data management device 114 applies a plurality of predetermined autotagging rules to determine one or more tags for the one or more records in accordance with the predetermined autotagging rules based on one or more of the plurality of fields of the record. For example, the rule may be to tag a record with particular tag if the merchant ID field includes a predetermined value from among a plurality of potential values and the amount field meets predetermined criteria. For example, the rule may specify that if merchant ID field includes McDonalds™ or Taco Bell™ and the amount field is less than $20, tag the record as lunch. A time field may also be used in other examples, for example, to better differentiate between meal expenses based on the time of day."; Par. 67-“ The plurality of autotagging rules may provide contextual tagging of transaction records based on any one or more of the fields of the transaction record, transaction history (e.g., transaction records) associated with the user or account such as a combination of transactions”; Par. 69-"Tags may be descriptive, examples include advertising, ATM/cash withdrawals, automotive expenses, business miscellaneous, etc.”; Par. 100-“ In accordance with another example, a purchase is made a restaurant in an airport during a time range at which the user is travelling for business. The user may be determined to be travelling for business, for example, using a travel itinerary or calendar of a calendar application as described above. The restaurant may be determined to be an airport based on a geo-location, which may be provided by the supplemental data provider 142 or merchant 150 or other means. The data management device 114 determines that the record matches a tagging rule for "business expense" or more specifically a "travel expense", appends the tag in a new primary tag field of the corresponding transaction record, and stores the appended transaction record in the database 116 in the data table for the credit card account.”; Par.12)
and allocating within the subaccounts provisioned within the distributed cloud computing environment the expense costs of the input expense to respective said member user subaccounts pursuant to a second expense allocation that is associated to the input expense event expense type within the historic expense data, … (TSERETOPOULOS Par. 58-"At operation 604, the data management device 114 applies a plurality of predetermined autotagging rules to determine one or more tags for the one or more records in accordance with the predetermined autotagging rules based on one or more of the plurality of fields of the record. For example, the rule may be to tag a record with particular tag if the merchant ID field includes a predetermined value from among a plurality of potential values and the amount field meets predetermined criteria.; Par. 67-“ The plurality of autotagging rules may provide contextual tagging of transaction records based on any one or more of the fields of the transaction record, transaction history (e.g., transaction records) associated with the user or account such as a combination of transactions”; Par. 100-“ The data management device 114 determines that the record matches a tagging rule for "business expense" or more specifically a "travel expense", appends the tag in a new primary tag field of the corresponding transaction record, and stores the appended transaction record in the database 116 in the data table for the credit card account."; Par. 12-“ The plurality of fields each has a value set by the first data provider. The data manger determines one or more tags for the one or more records in accordance with a plurality of autotagging rules. The autotagging rules include heuristic rules learned from user behavior and based on one or more of the plurality of fields of the record. The data manger appends the one or more records to include one or more tag fields corresponding to the one or more tags for the one or more records. The appended records are stored in a database. One or more automated actions may be triggered based on one or more tag fields of one or more of the plurality of records.”; Par. 46-“ In some examples, the autotagging rules may be learned by a neural network based on user behavior using, for example, reinforcement learning techniques such as Q-learning.TM.. Q-learning.TM. is a model-free reinforcement learning technique that may be used to find an optimal action-selection policy for any given (finite) Markov decision process (MDP) and is based on learning an action-value function. Using Q-learning.TM., an action-value function that automatically determines a tag for a record based on the values of one or more fields of the record may be learned for a particular user and for each account type held by the particular user. The behavior of other users,”
training and improving the allocation rules with respect to expense type and member associations in response to feedback iterations with respect to allocation decisions (TSERETOPOULOS Par. 11-“ This provides customization of data categorization which may be more personalized and more precise than alternate approaches such as those which relate on data categorization by data source providers, thereby improving the categorization of data.”; Par. 46-“ At operation 408, when a threshold number of tag selections have been made by the user, the data management device 114 generates a plurality of autotagging rules based on the user selections using, for example, a heuristic learning technique. In some examples, the autotagging rules may be learned by a neural network based on user behavior using, for example, reinforcement learning techniques such as Q-learning.TM.. Q-learning.TM. is a model-free reinforcement learning technique that may be used to find an optimal action-selection policy for any given (finite) Markov decision process (MDP) and is based on learning an action-value function. Using Q-learning.TM., an action-value function that automatically determines a tag for a record based on the values of one or more fields of the record may be learned for a particular user and for each account type held by the particular user. The behavior of other users, such as the autotagging rules of other users, may be used as a target in the learning process. Alternatively, the user may define autotagging rules manually by specified the value of one or more fields of the record and the corresponding tag to be assigned. The data management device 114 may suggest autotagging rules based on the autotagging rules of other users from which the user may select one or more autotagging rules.”); 
TSERETOPOULOS teaches expense processing based on calendar data and the feature is expounded upon in the following feature taught by Thier:
and in response to determining that the input expense event expense type does not match expense types of the nearby calendar expense events: identifying one of the group members as responsible for generating the input expense event as a function of historic expense data of the group members; (Their Par. 54 – “FIG. 4 is a diagram illustrating interactions between a calendar 420 of a user 410 in a user space and system processes in a system space at different times (Time 1, Time 2, and Time3), in accordance with some example embodiments. The user space can comprise a computing device (not shown) on which the calendar 420 resides. The system space can comprise the calendar analysis system 300 in FIG. 3.”; Par. 56-57-“ At a later Time 2, another synchronization process 430 can be performed. However, in between Time 1 and Time 2, a modification can be made to calendar 420, thereby forming an updated version 420′ of calendar 420. Scheduled event data can be extracted from the updated version 420′ and used to generate financial accounting entry 440 b. The data of the financial accounting entry 440 b can be provided to and used by an analytics application 450; See par 71 – expense report can provide details about … revenue (billable expense); business user can view at different levels (for example time… OR project/organization (project/organization correspond to “behavior” matching); See par 73 - the identification of a project can influence a billing rate or can be used to add expenses (e.g., expenses for materials associated with the identified project). In the example shown in FIG. 9, the Yesterday's Forecast and the Current Forecast are identical, suggesting that no modifications have been made to the corresponding calendar(s) for the timeframe of the forecasts.; Par. 60 – “Some attribute data can be determined simply from the calendar, without having to reference another source. For example, the data extraction module 310 can extract an identity of the user (e.g., employee) to which it the calendar belongs. The identity of the user can then be used by the calendar analysis system 300 to group financial accounting entries of the user for processing and analysis, as well as to determine other attribute data, such as a billing rate associated with the user that can be applied to any generation of forecasts involving the user.”; Par. 88-“The system can also free up a business's resources to service its customers and improve the accuracy of the data by eliminating redundant manual inputs and incorrect expense classifications. The techniques of the present disclosure can enable and provide real-time (or near real-time) expense planning and forecasting, real-time (or near real-time) cash forecasting, and optimized vendor management based on past and future expense data.”).
TSERETOPOULOS and Thier are directed to accounting/expense processing systems based on calendar analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of TSERETOPOULOS to determine a match, as taught by Thier, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of TSERETOPOULOS with the motivation of removing redundancy and error by extracting the data from one or more electronic calendars, and using a text recognition algorithm to generate financial accounting entries and forecasts of financial or business-related activity. (Thier Par. 26).

differentially allocating portions of expense costs of the expense event to respective ones of the member user subaccounts pursuant to allocation rules… (McLachlan Par. 34-“As used herein, the term " Allocation rules," "entity propagation rules," or "propagation rules" refers to rules in the financial allocation model that determine how the costs /expenses from a cost object are allocated between/among other cost objects. Also, such rules may be assigned to individual cost line items. For example, if an email server cost line item has a value of $1000 an allocation or entity propagation rule may be defined such that 50% of the expense may be allocated to the Marketing department and 50% may be allocated to the Engineering department. Also, allocation rules may be applied at the cost object as well as the cost line item level.”);
…thereby allocating a portion of the expense costs of the input expense to the responsible member that is different from another portion of the expense costs allocated to the responsible member by the first expense allocation. (McLachlan Par. 34-“As used herein, the term " Allocation rules," "entity propagation rules," or "propagation rules" refers to rules in the financial allocation model that determine how the costs /expenses from a cost object are allocated between/among other cost objects. Also, such rules may be assigned to individual cost line items. For example, if an email server cost line item has a value of $1000 an allocation or entity propagation rule may be defined such that 50% of the expense may be allocated to the Marketing department and 50% 
TSERETOPOULOS , Their and McLachan are directed to  accounting/expense systems. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of TSERETOPOULOS in view of Their to analyze and allocate data, as taught by McLachan, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of TSERETOPOULOS in view of Their with the motivation of adopting accurate and responsive budgeting practices and improve efficiency (McLachan Par. 3).

Regarding Claim 2, 
TSERETOPOULOS in view of Their in further view of McLachan teach the method of Claim 1…
Tseretopoulos teaches, 
further comprising: integrating computer-readable program code into a computer system comprising a processor, a computer readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor; wherein the processor executes program code instructions stored on the computer- readable storage medium via the computer readable memory; (TSERETOPOULOS Par. 16 – “In accordance with yet further aspects of the present disclosure, there is provided a non-transitory machine readable medium having tangibly stored thereon executable instructions for execution by a processor of a device, such as a data management device. The executable instructions, when executed by the processor, cause the data management device to perform the methods described above and herein.”)
and thereby performs the determining the expense type value; (TSERETOPOULOS Par. 86-“The triggers may be based on any one or a combination of a value of one or more fields of one or more transaction records in a data table of a database 116, transaction history (e.g., transaction records) associated with the user or account, additional information associated with the account, or supplemental data associated with the respective transaction, or other events; Par. 99 – “The actions may also include triggering a dynamic trigger that categorizes anything within the dates of travel, as determined from the travel itinerary or a calendar of a calendar application, as a business expense. "; Par. 61-"In some examples, the data management device 114 may access additional information associated with the account from the data provider 120. The additional information may comprise one or more of an authorized user (e.g., cardholder) associated with the respective transaction(s), an account type, an account sub-type, account name, an amount, a current account balance,, etc.”)
the identifying the historic calendar expense events; (TSERETOPOULOS Par. 57-“When the one or more records include financial transaction records, the plurality of fields of the one or more records may comprise at least two of a date field, a time field, a merchant ID field, an amount field, and a user ID field.”; Par. 100 – “In accordance with another example, a purchase is made a restaurant in an airport during a time range at which the user is travelling for business. The user may be determined to be travelling for business, for example, using a travel itinerary or calendar of a calendar application as described above. The restaurant may be determined to be an airport based on a geo-location, which may be provided by the supplemental data provider 142 or merchant 150 or other means. The data management device 114 determines that the record matches a tagging rule for “business expense” or more specifically a “travel expense”, appends the tag in a new primary tag field of the corresponding transaction record, and stores the appended transaction record in the database 116 in the data table for the credit card account.”).
the differentially allocating the expense costs of the expense event to the respective ones of the member user subaccounts pursuant to the first expense allocation ; (TSERETOPOULOS Par. 58-"At operation 604, the data management device 114 applies a plurality of predetermined autotagging rules to determine one or more tags for the one or more records in accordance with the predetermined autotagging rules based on one or more of the plurality of fields of the record. For example, the rule may be to tag a record with particular tag if the merchant ID field includes a predetermined value from among a plurality of potential values and the amount field meets predetermined criteria. For example, the rule may specify that if merchant ID field includes McDonalds™ or Taco Bell™ and the amount field is less than $20, tag the record as lunch. A time field may also be used in other examples, for example, to better differentiate between meal expenses based on the time of day."; Par. 69-"Tags may be descriptive, examples include advertising, ATM/cash withdrawals, automotive expenses, business miscellaneous, etc.”)
and the identifying the one of the group members as responsible for generating the input expense event ” and the allocating within the subaccounts provisioned within the distributed cloud computing environment  the expense costs of the input expense to respective ones of the member user subaccounts pursuant to the second expense allocation”. (TSERETOPOULOS Par. 58-"At operation 604, the data management device 114 applies a plurality of predetermined autotagging rules to determine one or more tags for the one or more records in accordance with the predetermined autotagging rules based on one or more of the plurality of fields of the record. For example, the rule may be to tag a record with particular tag if the merchant ID field includes a predetermined value from among a plurality of potential values and the amount field meets predetermined criteria.; Par. 100-“ The data management device 114 determines that the record matches a tagging rule for "business expense" or more specifically a "travel expense", appends the tag in a new primary tag field of the corresponding transaction record, and stores the appended transaction record in the database 116 in the data table for the credit card account."; Par. 12-“ The plurality of fields each has a value set by the first data provider. The data manger determines one or more tags for the one or more records in accordance with a plurality of autotagging rules.”

and the identifying the one of the group members as responsible for generating the input expense event …; (Their Par. 61-“Some attribute data can be determined simply from the calendar, without having to reference another source. For example, the data extraction module 310 can extract an identity of the user (e.g., employee) to which it the calendar belongs. The identity of the user can then be used by the calendar analysis system 300 to group financial accounting entries of the user for processing and analysis, as well as to determine other attribute data, such as a billing rate associated with the user that can be applied to any generation of forecasts involving the user.”; See par 71 – expense report can provide details about … revenue (billable expense); business user can view at different levels (for example time… OR project/organization (project/organization correspond to “behavior” matching);)).
TSERETOPOULOS and Thier are directed to accounting/expense processing systems based on calendar analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of TSERETOPOULOS to determine a match, as taught by Thier, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of TSERETOPOULOS with the motivation of removing redundancy and error by extracting the data from one or more electronic calendars, and using a text recognition algorithm 

Regarding Claim 3, 
TSERETOPOULOS in view Their in further view of McLachan teach the method of claim 2…

wherein the computer-readable program code is provided as a service in a cloud environment (TSERETOPOULOS Par. 20-“The data management device 114 may comprise a single computer system and may comprise one or more server modules. The data management device 114 may comprises a mainframe computer comprising a server module or connected to a server computer. The teachings of the present disclosure are flexible and capable of being operated in various different environments without compromising any major functionality. In some embodiments, the system includes multiple components distributed among a plurality of computing devices. One or more components may be in the form of machine-executable instructions embodied in a machine-readable medium. An example data management device 114 is described below in connection with FIG. 3.”;  Par. 17 – “The communication system 100 comprises a plurality of client devices 110 that communicate with a data management device 114 via a communication network 112 such as the Internet.”); 




TSERETOPOULOS in view Thier in further view of McLachan teach the method of claim 1… 
wherein the allocating the expense costs of the input expense to respective said member user subaccounts pursuant to the second expense allocation rule further comprises: (TSERETOPOULOS Par. 58-"At operation 604, the data management device 114 applies a plurality of predetermined autotagging rules to determine one or more tags for the one or more records in accordance with the predetermined autotagging rules based on one or more of the plurality of fields of the record. For example, the rule may be to tag a record with particular tag if the merchant ID field includes a predetermined value from among a plurality of potential values and the amount field meets predetermined criteria.; Par. 100-“ The data management device 114 determines that the record matches a tagging rule for "business expense" or more specifically a "travel expense", appends the tag in a new primary tag field of the corresponding transaction record, and stores the appended transaction record in the database 116 in the data table for the credit card account."; Par. 12-“ The plurality of fields each has a value set by the first data provider. The data manger determines one or more tags for the one or more records in accordance with a plurality of autotagging rules. The autotagging rules include heuristic rules learned from user behavior and based on one or more of the plurality of fields of the record. The data manger appends the one or more records to include one or more tag fields corresponding to the one or more tags for the one or more records. The appended records are stored in a database. One or more automated actions may be triggered based on one or more tag fields of one or more of the plurality of records.”; Par. 46-“ In some examples, the autotagging rules may be learned by a neural network based on user behavior using, …The behavior of other users,”
… that is allocated to the responsible member by behavior data of the responsible member, determining whether the input expense event expense matches an expense type that is allocated to others of the group members as a function of their respective member behavior data (TSERETOPOULOS Par. 58-"At operation 604, the data management device 114 applies a plurality of predetermined autotagging rules to determine one or more tags for the one or more records in accordance with the predetermined autotagging rules based on one or more of the plurality of fields of the record. For example, the rule may be to tag a record with particular tag if the merchant ID field includes a predetermined value from among a plurality of potential values and the amount field meets predetermined criteria.; Par. 100-“ The data management device 114 determines that the record matches a tagging rule for "business expense" or more specifically a "travel expense", appends the tag in a new primary tag field of the corresponding transaction record, and stores the appended transaction record in the database 116 in the data table for the credit card account."; Par. 12-“ The plurality of fields each has a value set by the first data provider. The data manger determines one or more tags for the one or more records in accordance with a plurality of autotagging rules. The autotagging rules include heuristic rules learned from user behavior and based on one or more of the plurality of fields of the record. The data manger appends the one or more records to include one or more tag fields corresponding to the one or more tags for the one or more records. The appended records are stored in a database. One or more automated actions may be triggered based on one or more tag fields of one or more of the plurality of records.”; Par. 46-“ In some examples, the autotagging rules may be learned by a neural network based on user behavior
and selecting and applying the second allocation … (TSERETOPOULOS Par. 11- “The autotagging rules that are applied are selected by the user, typically in advance, i.e. the rules learned from user behavior or defined by the user that are applied are selected by the user, allowing the user to enable and disable rules as desired, regardless of whether the rule was learned or user-defined” [Rules are selected as user desires]; Par. 67-68- Autotagging rules equate “allocations”)
…as a function of strength of match of the input expense event expense type to an expense type value of the associated to the second allocation within behavior data of one of the others of the group members. (TSERETOPOULOS Par. 46-“ In some examples, the autotagging rules may be learned by a neural network based on user behavior using, for example, reinforcement learning techniques such as Q-learning.TM.. Q-learning.TM. is a model-free reinforcement learning technique that may be used to find an optimal action-selection policy for any given (finite) Markov decision process (MDP) and is based on learning an action-value function. Using Q-learning.TM., an action-value function that automatically determines a tag for a record based on the values of one or more fields of the record may be learned for a particular user and for each account type held by the particular user. The behavior of other users,”; Par. 12-“ The plurality of fields each has a value set by the first data provider. The data manger determines one or more tags for the one or more records in accordance with a plurality of autotagging rules. The autotagging rules include heuristic rules learned from user behavior and based on one or more of the plurality of fields of the record.)
TSERETOPOULOS teaches expense processing (Par. 84) and the feature is expounded upon in the following feature taught by Thier:
in response to determining that the input expense event expense does not equal an expense type…; (Their Par. 54 – “FIG. 4 is a diagram illustrating interactions between a calendar 420 of a user 410 in a user space and system processes in a system space at different times (Time 1, Time 2, and Time3), in accordance with some example embodiments. The user space can comprise a computing device (not shown) on which the calendar 420 resides. The system space can comprise the calendar analysis system 300 in FIG. 3.”; Par. 66-67-“ At a later Time 2, another synchronization process 430 can be performed. However, in between Time 1 and Time 2, a modification can be made to calendar 420, thereby forming an updated version 420′ of calendar 420. Scheduled event data can be extracted from the updated version 420′ and used to generate financial accounting entry 440 b. The data of the financial accounting entry 440 b can be provided to and used by an analytics application 450; See par 71 – expense report can provide details about … revenue (billable expense); business user can view at different levels (for example time… OR project/organization (project/organization correspond to “behavior” matching); See par 73 - the identification of a project can influence a billing rate or can be used to add expenses (e.g., expenses for materials associated with the identified project). In the example shown in FIG. 9, the Yesterday's Forecast and the Current Forecast are identical, suggesting that no modifications have been made to the corresponding calendar(s) for the timeframe of the forecasts.”).
TSERETOPOULOS and Thier are directed to  accounting/expense processing systems based on calendar analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of TSERETOPOULOS to determine a match, as taught by Thier, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of TSERETOPOULOS with the motivation of removing redundancy and error by extracting the data from one or more electronic calendars, and using a text recognition algorithm to generate financial accounting entries and forecasts of financial or business-related activity. (Thier Par. 26).

Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over TSERETOPOULOS et al., US Publication No. 20190102392A1 [hereinafter TSERETOPOULOS], in view of Thier et al., US Publication No US 20150302531A1 hereinafter Thier], in view of McLachan et al., US Publication No US 20120232947 A1 [hereinafter McLachan], and in further view of Kamura, US Publication No US 20160364809A1 [hereinafter Kamura].
Regarding Claim 5, 
TSERETOPOULOS in view of Thier in further view of McLachan teach the method of claim 4 further comprising… 
in response to determining that the input expense event expense most-strongly matches an expense type that is associated to a second of the group members by the behavior data of the second member, (TSERETOPOULOS Par. 43-“ The presented (or suggested) tags may be based on tags the behavior of other users, such as the autotagging rules of other users. “; Par. 58-"At operation 604, the data management device 114 applies a plurality of predetermined autotagging rules to determine one or more tags for the one or more records in accordance with the predetermined autotagging rules based on one or more of the plurality of fields of the record. For example, the rule may be to tag a record with particular tag if the merchant ID field includes a predetermined value from among a plurality of potential values and the amount field meets predetermined criteria.; Par. 100-“ The data management device 114 determines that the record matches a tagging rule for "business expense" or more specifically a "travel expense", appends the tag in a new primary tag field of the corresponding transaction record, and stores the appended transaction record in the database 116 in the data table for the credit card account."; Par. 12-“ The plurality of fields each has a value set by the first data provider. The data manger determines one or more tags for the one or more records in accordance with a plurality of autotagging rules. “)
allocating an amount of the expense costs of the input expense to the responsible member... that is allocated to the second member. (TSERETOPOULOS Par. 58-"At operation 604, the data management device 114 applies a plurality of predetermined autotagging rules to determine one or more tags for the one or more records in accordance with the predetermined autotagging rules based on one or more of the plurality of fields of the record. For example, the rule may be to tag a record with particular tag if the merchant ID field includes a predetermined value from among a plurality of potential values and the amount field meets predetermined criteria.; Par. 100-“ The data management device 114 determines that the record matches a tagging rule for "business expense" or more specifically a "travel expense", appends the tag in a new primary tag field of the corresponding transaction record, and stores the appended transaction record in the database 116 in the data table for the credit card account."; Par. 12-“ The plurality of fields each has a value set by the first data provider. The data manger determines one or more tags for the one or more records in accordance with a plurality of autotagging rules. The autotagging rules include heuristic rules learned from user behavior and based on one or more of the plurality of fields of the record. The data manger appends the one or more records to include one or more tag fields corresponding to the one or more tags for the one or more records. The appended records are stored in a database. One or more automated actions may be triggered based on one or more tag fields of one or more of the plurality of records.”; Par. 46-“ In some examples, the autotagging rules may be learned by a neural network based on user behavior using, …) and is based on learning an action-value function. Using Q-learning.TM., an action-value function that automatically determines a tag for a record based on the values of one or more fields of the record may be learned for a particular user and for each account type held by the particular user. The behavior of other users,; Par. 43-“ The presented (or suggested) tags may be based on tags the behavior of other users, such as the autotagging rules of other users. “).
TSERETOPOULOS in view of Thier in further view of McLachan fail to teach the following feature taught by Kamura:
that is inverse to an amount of the expense costs of the input expense (Kamura Par. 198 – “The control section 21 of the personnel expense analysis apparatus 20 then performs the allocation process between main duty and additional duty (step S1-11). Specifically, the share estimation section 213 of the control section 21 identifies the concurrent duty allocation proportion in the individual information obtained from the individual assignment information storage section 23j and stored in the memory 25. Based on the concurrent duty category and allocation proportion, the share estimation section 213 allocates the allowance amounts to the main duty division and additional duty division. The share estimation section 213 registers the allocated allowance amounts in the analysis result records 24q in which the division codes of the main duty 
TSERETOPOULOS is directed to automatic accounting/expense processing systems and Kamura improves upon the accounting account allocation process. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of TSERETOPOULOS in view of Thier in further view of McLachan to utilize inverse (shared) allocations, as taught by Kamura, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of TSERETOPOULOS in Thier in further view of McLachan with the motivation of allowing expenses to be appropriately allocated to the divisions, allowing for accurate estimation of expenses. (Kamura Par. 271).
Regarding Claim 6, 
TSERETOPOULOS in view of Thier in further view of McLachan in further view of Kamura teach the method of claim 5, further comprising… 
…that are allocated to the group members by the behavior data of the group members, allocating an amount of the expense costs of the input expense to the responsible member… (TSERETOPOULOS Par. 58-"At operation 604, the data management device 114 applies a plurality of predetermined autotagging rules to determine one or more tags for the one or more records in accordance with the predetermined autotagging rules based on one or more of the plurality of fields of the record. ; Par. 12-“ The plurality of fields each has a value set by the first data provider. The data manger determines one or more tags for the one or more records in accordance with a plurality of autotagging rules. The autotagging rules include heuristic rules learned from user behavior and based on one or more of the plurality of fields of the record. The data manger appends the one or more records to include one or more tag fields corresponding to the one or more tags for the one or more records.)”.
…that is allocated within historical allocations of the expense type to a person having demographic data values that are similar to demographic data values of the responsible member. (TSERETOPOULOS Par. 43-"The presented (or suggested) tags may be based on tags the behavior of other users, such as the autotagging rules of other users. When predetermined tags are presented to the user, the predetermined tags may depend on the type of account for example, whether the account is a bank account, credit card account, or investment account, and possibly a sub-type, for example, whether the account is a business or personal account.”; Par.68-“An example of how a combination of transactions may be used to create a tag will now be described. For example, a tag called “Child's Spending” may be applied to all transaction associated with a particular user ID, such as a particular card number. As another example, any spending associated with a geo-location “within a geo-fence defined around the child's school or a geo-fence around a shopping mall frequented by the child may be automatically tagged with the tag “Child's Spending”. A geo-fence is a virtual perimeter defined by a particular geographic area using geo-spatial coordinates, such as Latitude and Longitude, used by the satellite receiver 232”;par 86-“The triggers may be based on any one or a combination of a value of one or more fields of one or more transaction records in a data table of a database 116, transaction history (e.g., transaction records) associated with the user or account, additional information associated with the account, or supplemental data associated with the respective transaction, or other events.”).
TSERETOPOULOS teaches expense processing based on calendar data and the feature is expounded upon in the following feature taught by Thier:
in response to determining that the input expense event expense does not match expense types…; (Their Par. 54 – “FIG. 4 is a diagram illustrating interactions between a calendar 420 of a user 410 in a user space and system processes in a system space at different times (Time 1, Time 2, and Time3), in accordance with some example embodiments. The user space can comprise a computing device (not shown) on which the calendar 420 resides. The system space can comprise the calendar analysis system 300 in FIG. 3.”; Par. 66-67-“ At a later Time 2, another synchronization process 430 can be performed. However, in between Time 1 and Time 2, a modification can be made to calendar 420, thereby forming an updated version 420′ of calendar 420. Scheduled event data can be extracted from the updated version 420′ and used to generate financial accounting entry 440 b. The data of the financial accounting entry 440 b can be provided to and used by an analytics application 450; See par 71 – expense report can provide details about … revenue (billable expense); business user can view at different levels (for example time… OR project/organization (project/organization correspond to “behavior” matching); See par 73 - the identification of a project can influence a billing rate or can be used to add expenses (e.g., expenses for materials associated with the identified project). In the example shown in FIG. 9, the Yesterday's Forecast and the Current Forecast are identical, suggesting that no modifications have been made to the corresponding calendar(s) for the timeframe of the forecasts.”).
TSERETOPOULOS and Thier are directed to  accounting/expense processing systems based on calendar analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of TSERETOPOULOS to determine a match, as taught by Thier, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of TSERETOPOULOS with the motivation of removing redundancy and error by extracting the data from one or more electronic calendars, and using a text recognition algorithm to generate financial accounting entries and forecasts of financial or business-related activity. (Thier Par. 26).
TSERETOPOULOS in view of Thier in further view of McLachan fail to teach the following feature taught by Kamura:
that is proportionate to an amount of the expense costs of the input expense (Kamura Claim 7- “The personnel expense simulation system according to claim 1, wherein the attribute information storage section is configured to store, for an employee who concurrently works for a plurality of assignment divisions, concurrent duty proportion information of the assignment divisions, and the control section is further configured to use the concurrent duty proportion information to appropriately allocate the estimated amount of personnel expenses to the assignment divisions.”)
TSERETOPOULOS is directed to automatic accounting/expense processing systems and Kamura improves upon the accounting account allocation process. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of TSERETOPOULOS in view of Thier in further view of McLachan to utilize inverse  (shared) allocations, as taught by Kamura, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of TSERETOPOULOS in Thier in further view of McLachan with the motivation of allowing expenses to be appropriately allocated to the divisions, allowing for accurate estimation of expenses (Kamura Par. 271).
.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over TSERETOPOULOS et al., US Publication No. 20190102392A1 [hereinafter TSERETOPOULOS], in view of Thier et al., US Publication No US 20150302531A1 [hereinafter Thier], in view of McLachan et al., US Publication No US 20120232947 A1 [hereinafter McLachan], in further view of Kamura, US Publication No US 20160364809A1 [hereinafter Kamura], and in further view of Nhaissi et al., US Publication No US 20060224484A1 [hereinafter Nhaissi].
Regarding Claim 7, 
the method of claim 6, further comprising… 
allocating expense costs of the input expense event to respective said member user subaccounts …;  (TSERETOPOULOS Par. 58-"At operation 604, the data management device 114 applies a plurality of predetermined autotagging rules to determine one or more tags for the one or more records in accordance with the predetermined autotagging rules based on one or more of the plurality of fields of the record. For example, the rule may be to tag a record with particular tag if the merchant ID field includes a predetermined value from among a plurality of potential values and the amount field meets predetermined criteria. For example, the rule may specify that if merchant ID field includes McDonalds™ or Taco Bell™ and the amount field is less than $20, tag the record as lunch. A time field may also be used in other examples, for example, to better differentiate between meal expenses based on the time of day."; Par. 69-"Tags may be descriptive, examples include advertising, ATM/cash withdrawals, automotive expenses, business miscellaneous, etc.”)
TSERETOPOULOS in view of Thier in further view of McLachan in further view of Kamura fail to teach the following feature taught by Nhaissi:
…is in proportion relative levels of income of the members. (Nhaissi Par. 32- “the consumer gets back all or part of the consumption tax paid (the proportion being a direct function of income level) from the taxation or revenue department of the government”)
TSERETOPOULOS and Nhaissi are directed to expense allocation using rules including tax rules. Nhaissi improves upon the accounting taxation process. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of TSERETOPOULOS in view of Thier in further view of McLachan in further view of Kamura to utilize proportion relative income information, as taught by Nhaissi, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of TSERETOPOULOS in view of Thier in further view of McLachan in further view of Kamura with the motivation of accurate measurement of income and revenue. (Nhaissi Par. 32-33).
Regarding Claim 8, 
TSERETOPOULOS in view of Thier in further view of McLachan in further view of Kamura in further view of Nhaissi teach the method of claim 7, further comprising… 
allocating amounts of the expense costs of the input expense event to respective said member user subaccounts as a function of (TSERETOPOULOS Par. 58-"At operation 604, the data management device 114 applies a plurality of predetermined autotagging rules to determine one or more tags for the one or more records in accordance with the predetermined autotagging rules based on one or more of the plurality of fields of the record. For example, the rule may be to tag a record with particular tag if the merchant ID field includes a predetermined value from among a plurality of potential values and the amount field meets predetermined criteria. For example, the rule may specify that if merchant ID field includes McDonalds™ or Taco Bell™ and the amount field is less than $20, tag the record as lunch. A time field may also be used in other examples, for example, to better differentiate between meal expenses based on the time of day."; Par. 69-"Tags may be descriptive, examples include advertising, ATM/cash withdrawals, automotive expenses, business miscellaneous, etc.”) 
… respective weighting values that are selected from the group consisting of values representing strength of association to a respective member and confidence values of association to respective members (TSERETOPOULOS disclose alternative of “values representing strength of association to a respective member”– See par 68 - For example, a tag called "Child's Spending" may be applied to all transaction associated with a particular user ID, such as a particular card number. As another example, any spending associated with a geo-location within a geo-fence defined around the child's school or a geo-fence around a shopping mall frequented by the child may be automatically tagged with the tag "Child's Spending". In yet another example, both the user ID and geo-location may be used to determine whether to tag transactions spending associated with the tag "Child's Spending". The autotagging rule may perform a calculation (e.g., summation) based on the amounts associated with all transactions having the same tag (e.g., "Child's Spending") within a predetermined time frame (e.g., calendar month), and 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No 20140188675 A1 to Brown et al- Abstract- “ A system for expense calculation, accrual, allocation, and reconciliation, including an expense calculation module configured to receive transaction data relating to a transaction and to apply at least one charge rule to the transaction data to calculate expense data detailing the expenses expected to be charged in association with the transaction; an accounting control module configured to receive the expense data as an input and to apply at least one accounting rule to the expense data to create enhanced data relating to the transaction; and an invoice reconciliation module configured to receive as inputs the expense data as well as invoice data related to the transaction, and to determine whether the invoice data matches the expense data for the transaction”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).

	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624

/CRYSTOL STEWART/      Primary Examiner, Art Unit 3624